Citation Nr: 0831813	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for non-Hodgkin's 
lymphoma, status post splenectomy, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for a scar, 
status post splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a May 2008 hearing held at the RO; a 
transcript of the hearing is associated with the claims file.

In July 2007, the veteran submitted additional evidence 
including private medical treatment records, the veteran's 
statement, and the statement of his wife in further support 
of his claim.  At the hearing, the veteran submitted a 
written waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304 (2007).  Therefore, 
the Board may properly consider such evidence in rendering 
its decision.


FINDINGS OF FACT

1.  The veteran's last chemotherapy session was in November 
1997 and he underwent a splenectomy in June 1997; his non-
Hodgkin's lymphoma is currently in remission. 

2.  The veteran's scar, status post splenectomy, is 
manifested by an abdominal scar measuring 28 centimeters by 1 
centimeter that is superficial, stable, non-tender and non-
painful on examination, and not depressed or elevated; there 
is also no keloid formation or adherence to underlying 
tissue. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for non-Hodgkin's 
lymphoma in excess of 20 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.117, Diagnostic Code 7715, 7706 (2007). 

2.  The criteria for a compensable evaluation for a scar, 
status post splenectomy, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 
7805 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in November 2005 advised the veteran of 
the foregoing elements of the notice requirements.  Although 
the letter did not notify the veteran of effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against an increased evaluation for his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Furthermore, with regard to the veteran's claim for 
entitlement to an increased evaluation for non-Hodgkin's 
lymphoma, the RO's April 2008 letter adequately notified the 
veteran as to the requirements needed to satisfy this claim.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  With regard 
to the veteran's claim for entitlement to a compensable 
evaluation for a scar, the Board finds that the duty to 
assist letter issued in November 2005 substantially complies 
with the type of notice required under Vazquez-Flores.  
Moreover, recitation of the entirety of the rating criteria 
under Diagnostic Code 7805 has been provided for the veteran 
in the Statement of the Case issued in June 2007.  In 
addition, at the veteran's May 2008 hearing before the Board, 
the veteran testified that he was familiar with the 
requirements of Vazquez-Flores.  Accordingly, the Board finds 
that any notice defect is cured by actual knowledge on the 
part of the claimant.  See Vazquez-Flores, 22 Vet. App. at 37 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007))

In addition, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

I.  Non-Hodgkin's Lymphoma

The present appeal involves the veteran's claim that the 
severity of his service-connected non-Hodgkin's lymphoma 
warrants a disability evaluation in excess of 20 percent.  In 
this case, the RO has rated the veteran's non-Hodgkin's 
lymphoma as 20 percent disabling under Diagnostic Codes 7715-
7706.   

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with 
active disease or during a treatment phase warrants a 100 
percent evaluation.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by VA 
examination.  If there has been no local recurrence or 
metastasis, then a rating shall be based on residuals.  See 
38 C.F.R. § 4.118, Diagnostic Code 7715. 

Under Diagnostic Code 7706, a maximum rating of 20 percent is 
provided for a splenectomy.  A note in connection with this 
diagnostic code provides that complications such as 
systematic infections with encapsulated bacteria are to be 
rated separately.  38 C.F.R. § 4.117, Diagnostic Code 7706. 

Private medical treatment records from March 1997 to May 2003 
reveal that the veteran was diagnosed with non-Hodgkin's 
lymphoma and underwent a total splenectomy in June 1997.  In 
addition, he underwent post-surgical chemotherapy until 
November 1997, as there was a chance of disseminated disease.  
Subsequently, the veteran was considered to be in remission 
but continues to follow-up with his oncologist.

In November 2003, the veteran underwent a VA examination.  
The VA examiner noted that the veteran's lymphoma was limited 
to his spleen, and that he was considered to be in remission 
but continued to see his oncologist every four months, as the 
chance of recurrence existed.  The veteran reported that he 
was working full-time.  He noted some residual fatigue, 
probably from the lymphoma.  The VA examiner stated that the 
veteran's complete blood cell counts and physical 
examinations were within normal limits.  Physical examination 
revealed the veteran's gait, posture, nutrition, and skin 
color to be within normal limits.  His abdomen was obese with 
no ascites, a 16-inch midline post-surgical scar, no 
hepatomegaly, and a left lower hernia scar.  The diagnosis 
was history of diffuse large cell non-cleaved lymphoma 
limited to the spleen (intermediate grade non-Hodgkin's 
lymphoma).  The VA examiner concluded that "this was limited 
to the spleen [status post] total splenectomy.  Lymphoma in 
remission.  Residual scar, minor fatigue."

In April 2005, the veteran underwent another VA examination.  
He reported that he had a cough, fatigue, and anemia six 
months prior to an exploratory laparoscopy in June 1997 which 
revealed splenic cancer.  Subsequently, he underwent six 
cycles of chemotherapy, and has been in remission of cancer 
since that time.  The veteran complained of a moderate amount 
of fatigue, weight gain, and depression.  He also reported 
that he works a 40-hour workweek as a machine adjuster and he 
has a sedentary lifestyle.  The veteran's wife noted that the 
veteran is more susceptible to infections since he had his 
spleen removed.  The veteran indicated that he is required to 
take prophylactic antibiotics when he has surgery and before 
and after dental procedures.  He also revealed that he has to 
have influenza and pneumovax shots all the time.  He denied 
any infections since his splenectomy, and denied cough, 
chills, weight loss, decrease in appetite, cold or heat 
intolerance, diplopia, blindness, tremor, and myxedema.  The 
veteran's wife also reported that the veteran did not work 
for 3/4 of a year due to anemia from cancer.  Physical 
examination of the abdomen revealed two scars and normal 
bowel sounds, and also showed the abdomen to be soft, 
nontender, and without rebound, guarding or masses on all 
quadrants.  The diagnosis was residuals status post non-
Hodgkin's lymphoma of the spleen.  The VA examiner noted that 
the veteran continued to have a moderate amount of fatigue 
and a moderate amount of energy since his chemotherapy in 
1997.  He is able to work 40 hours per week, drive, dress 
himself, eat, and drink by himself.  He is not able to do the 
strenuous activities that he used to do before the cancer.  
Also, the veteran will have to take prophylactic antibiotics 
prior to surgeries and keep his vaccinations up to date.  In 
addition, the VA examiner noted that having a splenectomy 
makes a patient more susceptible to getting infections, and 
that the infections are harder to treat.  The VA examiner 
concluded that the veteran did not have any other signs or 
symptoms of cancer.  No anemia was noted, and the veteran's 
laboratory results were normal.  An addendum to the VA 
examination report notes that the veteran's thyroid-
stimulating hormone was elevated.

In May 2006, the veteran underwent a fee-based VA 
examination.  The veteran reported that he was suffering from 
residuals secondary to malignancy or treatment, such as 
recurrent infection due to splenectomy, and complained of 
persistent fatigue and recurrent airway infections with 
associated anemia.  The examiner noted that the treatments 
undertaken for malignancy include splenectomy and 
chemotherapy, and that treatment was completed in 1997.  The 
lymphatic disease was located in the spleen.  The examiner 
also indicated that there is no current treatment, but that 
the veteran gets recurrent infections requiring antibiotics.  
Physical examination revealed the veteran to be well 
developed, well nourished, and in no acute distress.  The 
veteran's abdomen was obese with a mid line scar.  The lymph 
glands were not palpable.  The examiner concluded that, 
"[f]or the VA established diagnosis of NON-HODGKIN'S 
LYMPHOMA, the condition has resolved."

In an undated statement, the veteran's wife reported that the 
veteran suffered non-Hodgkin's lymphoma, pain, weight loss, 
fevers, body sweats, nausea, vomiting, anemia, fatigue, 
surgery, and chemotherapy, was acutely ill for over one year, 
and since then has lived in fear of the cancer's return.

At his May 2008 hearing before the Board, the veteran 
testified that he undergoes treatment for non-Hodgkin's 
lymphoma every six months, including blood work and 
examinations.  He also reported that he is not working due to 
an injury at work in April 2006.  He stated that he believes 
he is entitled to an increased evaluation for non-Hodgkin's 
lymphoma because he lost a major organ, was sick for a long 
time, lost six months of work, and does not have a spleen to 
fight infection.

The medical evidence establishes that the veteran's non-
Hodgkin's lymphoma has been in remission since approximately 
November 1997, and he has not undergone a treatment phase for 
an active disease since that time.  Although there is a 
chance that the veteran's non-Hodgkin's lymphoma could 
return, no such recurrence has been documented since 1997, 
the veteran is not being medicated for lymphoma, and he is 
followed by a private oncologist for lymphoma recurrence.  
Therefore, as there is no evidence showing that the veteran's 
non-Hodgkin's lymphoma is currently active or that the 
veteran is receiving treatment, a preponderance of the 
medical evidence of record shows that an increased evaluation 
for the veteran's service-connected non-Hodgkin's lymphoma is 
not warranted under Diagnostic Code 7715.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7715.

In addition, under Diagnostic Code 7706, a 20 percent rating 
is the maximum evaluation permitted for removal of the spleen 
unless there is evidence of complications such as systemic 
infection with encapsulated bacteria, in which case the 
complications are rated separately.  The Board notes that the 
medical evidence indicates that the veteran is more at risk 
for infection requiring antibiotics as a result of his 
splenectomy.  Although the veteran reported symptoms 
including recurrent airway infections requiring antibiotics, 
there is no medical evidence that supports this statement.  
In fact, the medical evidence of record does not reveal that 
the veteran has had any such infections requiring treatment.  
Accordingly, the Board does not find this statement to be 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining whether 
lay evidence is satisfactory the Board may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran).  The 
most recent medical evidence of record reveals no other 
complications or residual chronic disability due to the 
veteran's splenectomy.  As there is no evidence to suggest 
that the veteran has any current complications of his 
splenectomy, an evaluation in excess of 20 percent is not 
warranted. 

II.  Post-Splenectomy Scar

In this case, the veteran's scar, status post splenectomy, is 
evaluated as noncompensable under Diagnostic Code 7805.  In 
order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must limit the function of the affected part 
in some way.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  
The veteran's scar could also be rated under Diagnostic Codes 
7801, 7802, 7803, or 7804.  

VA treatment records and private medical treatment records 
are negative for complaints of or treatment for a scar, 
status post splenectomy.

In November 2003, the veteran underwent a VA examination.  He 
reported that he had a total splenectomy in June 1997.  
Physical examination of the abdomen revealed a 16-inch 
midline post surgical scar.  There was no hepatomegaly.  The 
diagnoses were history of diffuse large cell non-cleaved 
lymphoma limited to the spleen [intermediate grade non-
Hodgkin's lymphoma] status post total splenectomy, lymphoma 
in remission, residual scar, and minor fatigue.

In April 2005, the veteran underwent another VA examination.  
Physical examination of the abdomen revealed a 10 inch 
vertical by 1-inch wide white fibrous scar that started at 
the left side of the belly button and went to the center of 
the abdomen.  The diagnosis was residuals status post non-
Hodgkin's lymphoma of the spleen.

In May 2006, the veteran underwent a fee-based VA 
examination.  He complained of a post-splenectomy abdominal 
scar and reported that he had no current symptoms.  The 
examiner noted that there was no functional impairment 
resulting from this condition.  Physical examination of the 
abdomen revealed a level scar at the mid abdomen measuring 
about 28 centimeters (cm) by 1 cm.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hyperpigmentation, hypopigmentation, or abnormal texture.  
There were also no burn scars present.  The examiner 
concluded that, "[f]or the VA established diagnosis of SCAR, 
STATUS POST SPLENECTOMY ASSOCIATED WITH NON-HODGKIN'S 
LYMPHOMA, there is no change in the diagnosis, and 
objectively [the] surgical scar post splenectomy can be seen 
by examination."

At his May 2008 hearing before the Board, the veteran 
testified that his scar starts under his rib cage and goes 
down past his belly button.  He also noted that the scar has 
been opened a couple of times due to hernias.  He reported 
that the scar is not painful unless he pushes really hard, it 
is not discolored, and it does not limit movement.  He stated 
that the scar is ugly and he keeps a shirt over it.

Based on the foregoing, the Board finds that a compensable 
evaluation for a scar, status post splenectomy, is not 
warranted.  As noted above, in order to warrant a higher 
evaluation under Diagnostic Code 7805, the scar must have 
limited the function of the affected part.  The May 2006 
examiner, however, indicated that there was no functional 
impairment resulting from the veteran's post splenectomy 
scar.  In addition, the veteran testified that his scar does 
not limit movement.  Also, at the May 2006 examination, the 
veteran reported no current symptoms related to his post 
splenectomy scar, and on examination, there was no 
tenderness.  At his May 2008 hearing, the veteran testified 
that his scar is not painful unless he pushes really hard on 
it.  While the veteran is competent to relate what he 
experiences, in this case the Board assigns more weight to 
the objective medical evidence of record.  As such, the 
evidence does not support a finding of pain or functional 
impairment to support assignment of a compensable rating for 
the veteran's scar.

The Board has also considered other diagnostic codes 
pertaining to a scar.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  In this case, the veteran's post 
splenectomy scar most recently measured 28 cm by 1 cm.  The 
scar was not painful on examination, and there was no edema 
or keloid formation.  It was non-adherent to underlying 
tissue and there was no elevation or depression of the 
surface contour of the scar.  The scar was not disfiguring, 
and there was no limitation of function or limitation of 
motion related to the scar.  Thus, compensable evaluations 
are not warranted under Diagnostic Codes 7801, 7802, 7803, 
and 7804.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 (2007).

After review of the entire evidence of record, the evidence 
does not warrant an evaluation in excess of 20 percent for 
non-Hodgkin's lymphoma or a compensable rating for an 
abdominal scar at any time during the period pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 
21 Vet. App. 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An evaluation in excess of 20 percent for non-Hodgkin's 
lymphoma is denied.

A compensable evaluation for a scar, status post splenectomy, 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


